Citation Nr: 1234511	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  09-36 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disability.

2.  Entitlement to service connection for residuals of a bilateral lower extremity disability, to include left hip and left knee disabilities.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel





INTRODUCTION

The Veteran had active duty service from May 1953 to April 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for injuries to the Veteran's eye and lower extremities, to include left hip and left knee injuries.  The Veteran timely appealed that decision.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



FINDINGS OF FACT

A current right lower extremity disability has not been demonstrated.



CONCLUSION OF LAW

The criteria for service connection for residuals of a right lower extremity disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the Veteran was sent a letter in October 2007 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  The Board has carefully reviewed the Veteran's statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

In this case, there is no competent evidence of a current right lower extremity disability or signs or symptoms of such a disability.  The clinical record makes no mention of a right lower extremity disability; the Veteran has not reported any current right lower extremity symptoms and there are no other reports of such disability in the record.  As there is no indication of a current right lower extremity disability as discussed below, the evidence does not indicate that any claimed disability may be related to active service such as to require an examination, even under the low threshold of McLendon.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2011).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Service treatment records report that the Veteran's right knee and ankle were injured in a ski accident in January 1955.  These records show that the Veteran spent approximately a week in the hospital and was then released to light duty.  In April 1955, at his separation examination, the Veteran's right lower extremity was reportedly normal and no complaints of any right lower extremity condition were noted.

The VA treatment records do not demonstrate any treatment for, complaints of, or diagnosis of any right lower extremity disabilities.  Likewise, review of the Veteran's private treatment records from Kaiser Permanente do not reveal any treatment for, complaints of, or diagnosis of any right lower extremity disability; instead, those records document significant left lower extremity disabilities, including left hip and left knee total replacements.

The Veteran's initial claim was prepared and submitted by his representative in June 2006, it notes that he was claiming service connection for "residuals, injury to lower extremities to include dislocated hips and left knee."  It does not report any current right lower extremity disability.  The formal application completed by the Veteran in February 2007, includes no mention of a disability of either lower extremity.  The Veteran's October 2008 notice of disagreement merely refers to the residuals stemming from his left hip injury.  Likewise, in an October 2008 statement regarding the etiology of his lower extremities disability, the Veteran specifically stated

Current Health: In January of 2007, I had a successful total left knee replacement and am now suffering from left hip pain.  I have led a very active life.  I am now seventy five years and can't walk a block without hip pain.

The Veteran again stated in his September 2009 substantive appeal, VA Form 9, that he incurred multiple orthopedic injuries in a ski accident during service, and that he was told by a doctor at Kaiser Permanente following an X-ray 30 years ago that there was findings consistent with an old injury which could only have been the ski accident in service.  The Veteran did not elaborate on what those findings were, but he did refer to his earlier statement that related only to current disability in the left lower extremity.  In conjunction with his statement he submitted a release to obtain the Kaiser Permanente records, which as noted above, refer to left knee and hip disabilities but make no mention of the disability on the right.

In sum, although the record shows injuries to the right lower extremity in service, there is no evidence of a current disability of the right lower extremity.  Accordingly, the Board finds that the Veteran's claim of service connection for residuals of a right lower extremity injury in service must be denied.  See 38 C.F.R. §§ 3.102, 3.303; Brammer v. Derwinski, 3 Vet. App. 223 (1995) (Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability). 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for residuals of a right lower extremity injury is denied.


REMAND

The Veteran reports that he sustained an eye injury during service when fuel was accidentally sprayed into his eyes.  He contends that his current cataracts may be related to that injury.  He has not provided evidence in support of this theory, but eye injury is one of the recognized risk factors for cataracts.  Cataract Causes, Mayo Clinic (May 20, 2010); www.mayoclinic.com/health/cataracts/DS00050/DSECTION=causes.  An opinion is needed as to whether the Veteran has current cataracts or other eye disability that is related to the in-service injury.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran's service personnel records have not been associated with the claims file; such records may contain evidence of physical profiles or duty restrictions that the Veteran was placed on during service and therefore on remand attempts to obtain those records should be made.  See 38 U.S.C.A. § 5013A(b) (West 2002); 38 C.F.R. § 3.159(c) (2011).

Turning to the claimed residuals of a left lower extremity injury, the Board notes that the Veteran's private and VA treatment records disclose total left knee and hip replacements.  Hence there is competent evidence of a current disability.  The Veteran has provided a competent report that a physician had related his current disabilities to in-service injuries.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a lay person is competent to report diagnoses related by a physician).

The Veteran's report provides evidence that the claimed disabilities might be related to service.  The record does not include the reported opinion, and it is unclear what history or records were considered by the physician.  An examination is; therefore, needed.

Where a claimant reports an opinion provided by a private treatment provider, VA has a duty to advise the claimant to obtain a supporting statement from the treatment provider.  Robinette  v. Brown, 8 Vet. App. 69 (1995)

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Attempt to obtain any of the Veteran's service personnel records for his period of service between 1953 and 1955 that are not currently associated with the claims file, including any physical profiles or duty restrictions from his period of service.  If the records are unavailable and further attempts would be futile, or any such records do not exist, the claims file should be so annotated with a formal finding of unavailability, and the Veteran should be notified of such.

4.  Ask the Veteran to submit a statement from the physician who told him that his current left lower extremity disabilities would have to have been incurred in the skiing accident during service.

5.  Schedule the Veteran for a VA eye examination in order to determine whether he has a current eye disability that is related to military service.  

The claims file must be made available to and be reviewed by each of the examiners in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

Following review of the claims file and examination of the Veteran, provide an opinion as to whether any current eye disability (i.e. any disability shown since June 2006) is a result of a disease or injury in service.

The examiner should note the Veteran's competent report that during service fuel was accidentally sprayed into his eyes and that the report of his examination for entrance into service showed diminished visual acuity.

The examiner should identify any current eye condition, including presbyopia, constitutes refractive error.

The examiner should discuss whether any current eye disability clearly and unmistakably pre-existed service and was not clearly and unmistakably aggravated in service; or constitutes the condition identified on the entrance examination.

The examiner should also provide an opinion as to whether the Veteran's current cataracts or other current disability is related to the reported incident in service when fuel was accidentally sprayed into his eyes.

If the cataracts are found to be linked to causes other than the in-service injury, the examiner should provide reasons for this opinion.

If any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided and the examiner should state whether the inability to provide the opinion is due to the limits of medical or scientific knowledge, or if there is additional evidence that would permit the examiner to provide the necessary opinion.

6.  Schedule the Veteran for a VA examination to determine whether his claimed residuals of his left lower extremity to include left hip and knee disabilities are related to service.  The claims file must be made available to and be reviewed by each of the examiners in conjunction with the examination.  All tests deemed necessary should be conducted.  

Following review of the claims file and examination of the Veteran, the examiner opine as to whether any current left lower extremity disability (i.e. any disability shown since June 2006), including left hip and left knee total replacements is the result of an injury in service.  

The examiner should opine whether any noted disabilities, including the left hip and left knee total replacements, more likely, less likely or at least as likely as not (50 percent or greater probability) were caused by a disease or injury in military service, to include the reported ski accident.

The examiner should specifically discuss the Veteran's reports of left lower extremity injuries in a ski accident in service, as well as the noted January 1955 treatment record demonstrating a ski accident resulting in right ankle and knee sprains,.  The examiner should also discuss the Veteran's April 1955 separation examination which noted normal lower extremities on discharge from service.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

7.  If the benefits sought on appeal remain denied, the agency of original jurisdiction should issue a supplemental statement of the case before the case is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


